Citation Nr: 0806211	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for psychosis.

3.  Entitlement to service connection for a stress disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1982 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
bilateral leg disorder.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has 
psychosis.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a stress 
related disorder.

4.  A decision of the Board in September 2000 denied, in 
pertinent part, service connection for bilateral hearing 
loss.

5.  Additional evidence submitted since the September 2000 
decision of the Board does not bear directly and 
substantially upon the issue of service connection for 
bilateral hearing loss.  In addition, it does not raise a 
reasonable possibility of substantiating the claim, nor does 
it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.



CONCLUSION OF LAW

1.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  Psychosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

3.  A stress disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

4.  Evidence received since the Board denied service 
connection for bilateral hearing loss in September 2000 is 
not new and material, and the previous decision may not be 
reopened.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.302 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In April 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the April 2002 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the July 2002 
rating decision, January 2003 SOC, and April 2007 SSOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the April 2002 letter to the 
veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

B.  New and Material Evidence to Reopen a Claim

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that the new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince to Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Facts and Analysis

A. Service Connection

1.  Bilateral Leg Disorder

The service medical records (SMRs) show that in July 1982 the 
veteran had blisters due to poor fitting footwear, causing 
him to be placed on limited duty for three days.  In 
September 1983 he sprained his left ankle while jogging, 
causing him to be placed on limited duty for three weeks.  He 
was not able to do any prolonged standing, walking, marching, 
or running.  Given that the blisters and sprained ankle 
caused only temporary limited duty and that the veteran 
previously applied for service connection related to his 
ankles and feet, these incidents do not assist the claimant 
in establishing service connection for a bilateral leg 
disorder.  At an October 1983 medical examination, he was 
found to not have any problems with his feet and lower 
extremities.  In addition, the veteran's claims file does not 
show any post-service treatment related to his legs, and he 
did not reply to RO requests to provide information about any 
treatment he may have had.  

The RO did not afford the veteran a VA examination for his 
bilateral leg disorder on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that there is no competent evidence of a current 
bilateral leg disorder and no 

evidence of an in-service event, injury, or disease related 
to one.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Based upon a careful review of the evidence, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran has a bilateral leg disorder which began in 
service, and there is no competent evidence that a bilateral 
leg disorder was manifested within one year of service.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  See Gilbert, supra.

2.  Psychosis

The SMRs show that in May 1983 the veteran was diagnosed with 
a passive-aggressive personality disorder.  At his October 
1983 examination he was found to not have a psychiatric 
condition.  The claims file does not show any post-service 
psychiatric treatment, and the veteran did not reply to RO 
requests to provide information about any treatment he might 
have had.

Service connection for personality disorder is precluded by 
applicable laws and VA regulations.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127.  
The Board observes that a disorder which cannot otherwise be 
service connected because it, by definition, pre-existed 
service, such as a personality disorder, may be subject to a 
superimposed disease or injury, and if such disease or injury 
does occur during service connection may be warranted.  See 
VAOPGCPREC 82-90 (July 18, 1990); see also 38 C.F.R. § 4.127.  
However, in this case there is no evidence of disability 
resulting from a mental disorder that was superimposed upon a 
personality disorder in service. 

The RO did not afford the veteran a VA examination for his 
psychosis claim on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
As with bilateral leg disorder, there was not competent 
evidence of current psychosis or of an in-service event, 
injury, or disease related to psychosis.  

Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Based upon a careful review of the evidence, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran has psychosis that began in service, and 
there is no competent evidence that a psychotic disorder was 
manifested within one year after service.  Thus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  See Gilbert, supra.

3.  Stress Related Disorder
 
As discussed above, the veteran's SMRs show that he was found 
to not have any psychiatric disorders at his October 1983 
examination.  In addition, the SMRs do not mention or show 
treatment for a stress related disorder or any psychiatric 
disorder other than the personality disorder discussed above.  
There is no other credible evidence of record that shows the 
existence of a stress related disorder during service or 
within one year of active service.  In addition, the veteran 
did not reply to requests to provide information about any 
treatment he may have had.

As above, the RO did not afford the veteran a VA examination 
for a stress related disorder on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  As with the bilateral leg disorder and 
psychosis discussed above, there was not competent evidence 
of current psychosis or of an in-service event, injury, or 
disease related to a stress disorder.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Upon careful review of the record, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran has a stress related disorder which began in service.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  See Gilbert, supra.


B. New and Material Evidence to Reopen the Claim for Hearing 
Loss

Summarizing the evidence of record at the time of the 
November 1998 rating decision, June 1982 audiological testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
0
0
5
0

The veteran reported at the time of his June 1982 examination 
that he did not have any hearing loss.  In September 1983 he 
was fitted for earplugs.  The SMRs show treatment for ear 
infections but do not show accompanying complaints of hearing 
loss.  The veteran indicated in an October 1983 report that 
he did not have any hearing problems.  On the authorized 
audiological evaluation in October 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
4
0

The veteran did not reply to requests to provide information 
about any treatment he may have had since the 1998 decision.  
The RO did not afford the veteran a VA examination for his 
back under 38 C.F.R. § 3.159(c)(4).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  Thus, 
although there is no current VA examination of record, the 
Board can proceed to a decision on this claim. 


The Board finds that new and material evidence was not 
received and therefore the claim for service connection for 
hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).
 

ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for psychosis is denied.

Service connection for a stress related disorder is denied.

New and material evidence not having been submitted, the 
claim for service connection for hearing loss is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


